DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/03/2020 .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claims 1, 8, and 15, applying step 1, the preambles of these claims recite a method (claim 1), a program (claim 8), and a system (claim 15), which fall within the statutory categories of a process (claims 1 and 8) and a machine (claim 15).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A computer-implemented method for constructing a model, the computer-implemented method comprising: (preamble)

receiving, by one or more computer processors, a plurality of images of an asset from one or more mobile devices; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

constructing, by the one or more computer processors, a 3D model of the asset from the plurality of images; (mental process – MPEP 2106.04(a)(2)(III))
 
determining, by the one or more computer processors, whether the 3D model of the asset matches a digital twin record. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “constructing, by the one or more computer processors, a 3D model of the asset from the plurality of images;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a 3D model based on a set of images.

The limitation of “determining, by the one or more computer processors, whether the 3D model of the asset matches a digital twin record.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental determination as to whether two sets of data match each other.

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A computer-implemented method for constructing a model, the computer-implemented method comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), and “receiving, by one or more computer processors, a plurality of images of an asset from one or more mobile devices;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)).

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to 3D model creation but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim element “receiving, by one or more computer processors, a plurality of images of an asset from one or more mobile devices;” is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “wherein determining whether the 3D model of the asset matches the digital twin record further comprises: receiving, by the one or more computer processors, a confirmation from a user that the asset matches the digital twin record;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 2 also recites “and associating, by the one or more computer processors, the 3D model of the asset with the digital twin record.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally associate one set of data with another. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites “further comprising responsive to determining that the 3D model is incomplete, notifying, by the one or more computer processors, a user of the mobile device of one or more areas of the asset that require additional images.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites “wherein responsive to the 3D model of the asset does not match the digital twin record, creating, by the one or more computer processors, a new digital twin record for the 3D model.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a copy of a 3D model. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites “further comprising utilizing, by the one or more computer processors, one or more photogrammetry techniques to construct the 3D model from the plurality of images.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a 3D model based on a set of images. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites “wherein the 3D model is immutable.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a 3D model that does not change. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites “wherein receiving the plurality of images of the asset from the one or more mobile devices further comprises receiving, by the one or more computer processors, a notification from a user of completion of the plurality of images.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising instructions to:”. As this claim language does not explicitly claim a “non-transitory computer readable device”, under broadest reasonable interpretation, in view of the Specification, the “computer readable storage devices” can include a signal which is storing the instructions and accessible by a processor. As such, MPEP 2106.03(II) states: “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” “For example, the BRI of machine readable media can encompass non- statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).” Examiner respectfully suggests that amending the claims to more explicitly disclaim transitory medium, such as using “non-transitory computer readable storage devices” would overcome this rejection. Examiner notes that in view of the 101 rejection for signal per se, the “computer readable storage devices” are not construed as structure for at least one embodiment, however, if Applicant argues that “computer readable storage devices” are structure, the language will be assessed under 112(f) to determine whether “computer readable storage devices” qualifies as a generic placeholder. The above suggested amendment would also rebut preemptively any consideration under 112(f).

Claim 9. The limitations of claim 9 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. The limitations of claim 14 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 15. The limitations of claim 15 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 16. The limitations of claim 16 are substantially the same as claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 17. The limitations of claim 17 are substantially the same as claim 10 and are rejected due to the same reasons outlined above for claim 10.

Claim 18. The limitations of claim 18 are substantially the same as claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim 19. The limitations of claim 19 are substantially the same as claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claim 20. The limitations of claim 20 are substantially the same as claim 13 and are rejected due to the same reasons outlined above for claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li_2018 (J. Li, J. Berglund, F. Auris, A. Hanna, J. Vallhagen and K. Åkesson, "Evaluation of Photogrammetry for Use in Industrial Production Systems," 2018 IEEE 14th International Conference on Automation Science and Engineering (CASE), 2018, pp. 414-420, doi: 10.1109/COASE.2018.8560496.).

Claim 1. Li_2018 discloses “A computer-implemented method for constructing a model, the computer-implemented method comprising:” (Li_2018 Pg. 414, Introduction: “In this work, our approach is to use low cost digital cameras and computational intensive 3D-reconstruction algorithms to create 3D models from 2D photographic images.”), “receiving, by one or more computer processors, a plurality of images of an asset from one or more mobile devices;” (Li_2018 Pg. 415, Section IV: “For maximum flexibility and mobility an unmanned aerial vehicle (UAV) was used to capture the images in this study.”), “constructing, by the one or more computer processors, a 3D model of the asset from the plurality of images;” (Li_2018 Pg. 414, Introduction: “In this work, our approach is to use low cost digital cameras and computational intensive 3D-reconstruction algorithms to create 3D models from 2D photographic images.”), and “and determining, by the one or more computer processors, whether the 3D model of the asset matches a digital twin record.” (Li_2018 Pg. 414, Introduction: “Nowadays, companies typically laser scan their factories and try to match their digital twin to the captured point-cloud model [3]–[5] as close as possible.” This excerpt from Li_2018 teaches the concept of creating a digital twin of a system that matches a 3D point cloud model of the system.).

Claim 4. Li_2018 discloses “wherein responsive to the 3D model of the asset does not match the digital twin record, creating, by the one or more computer processors, a new digital twin record for the 3D model.” (Li_2018 Pg. 414, Introduction: “One of the key challenges is to keep the digital twin up-to-date with changes of the real one. Today, laser scanning is the de-facto standard used to keep the geometry of the digital model synchronized.” This excerpt from Li_2018 teaches the concept of updating a digital twin. The fact that changes to the digital twin are identified, indicates that the determination is made that the information being collected does not match the digital twin on record. The process of updating the digital twin is being interpreted as creating a new digital twin record for the 3D model because once the updated information has been incorporated, the digital twin is now different or new compared to the digital twin prior to the update.).

Claim 5. Li_2018 discloses “further comprising utilizing, by the one or more computer processors, one or more photogrammetry techniques to construct the 3D model from the plurality of images.” (Li_2018 Abstract: “In recent years, advancements in the performance of Graphic Processing Units (GPUs) and the availability of cheap high-resolution digital cameras have made photogrammetry a viable alternative to laser scanning for building digital 3D-models. In this study, we investigate how photogrammetry competes against laser-scanning by comparing their results in form of point-clouds.”).

Claim 6. Li_2018 discloses “wherein the 3D model is immutable.” (Li_2018 Pg. 416, Section V: “The images were captured in 18 minutes and the reconstruction completed in about 4.5 hours resulting in a model of 48.1 million points.” The fact that the model is determined to be complete indicates that it is unchanging (immutable).).

Claim 8. Li_2018 discloses “A computer program product for constructing a model, the computer program product comprising:” (Li_2018 Pg. 415, Section IV: “The reconstruction was done using the software tool RealityCapture [15] by CapturingReality1.”), and “one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising instructions to:” (Li_2018 Pg. 415, Section IV: “The reconstruction was done using the software tool RealityCapture [15] by CapturingReality1.” The use of software indicates the use of a computer which includes memory devices storing program instructions.). The further limitations of claim 8 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 11. The limitations of claim 11 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 15. Li_2018 discloses “A computer system for constructing a model, the computer system comprising:” (Li_2018 Pg. 415, Section IV: “The reconstruction was done using the software tool RealityCapture [15] by CapturingReality1.” The use of software indicates the use of a computer.), and “one or more computer processors;” (Li_2018 Pg. 415, Section IV: “The reconstruction was done using the software tool RealityCapture [15] by CapturingReality1.” The use of software indicates the use of a computer which includes at least one processor.). The further limitations of claim 15 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 18. The limitations of claim 18 are substantially the same as claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim 19. The limitations of claim 19 are substantially the same as claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claim 20. The limitations of claim 20 are substantially the same as claim 13 and are rejected due to the same reasons outlined above for claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li_2018 (J. Li, J. Berglund, F. Auris, A. Hanna, J. Vallhagen and K. Åkesson, "Evaluation of Photogrammetry for Use in Industrial Production Systems," 2018 IEEE 14th International Conference on Automation Science and Engineering (CASE), 2018, pp. 414-420, doi: 10.1109/COASE.2018.8560496.) in view of Autodesk_2019 (“Automatic Photo-To-3D | ReCap | Autodesk Knowledge Network.” Knowledge.autodesk.com, knowledge.autodesk.com/support/recap/learn-explore/caas/CloudHelp/cloudhelp/2017/ENU/Reality-Capture/files/GUID-364154AC-44F1-4259-9A45-66903CADB94C-htm.html?_ga=2.244117063.392427276.1657112505-2109472829.1656438017. Accessed 6 July 2022.).

Claim 3. Li_2018 does not explicitly teach “further comprising responsive to determining that the 3D model is incomplete, notifying, by the one or more computer processors, a user of the mobile device of one or more areas of the asset that require additional images.”. However, Autodesk_2019 does teach this claim limitation (Autodesk_2019 Pg. 1: “You are prompted if image coverage is less than the minimum recommended (20), although 6 is the engine's minimum needed to automatically or manually stitch your photos.”).

Li_2018 and Autodesk_2019 are analogous art because they are from the same field of endeavor in photogrammetry. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Li_2018 and Autodesk_2019. The rationale for doing so would be that Li_2018 teaches the concept of using photogrammetry to create digital 3D models.  Autodesk_2019 teaches the concept of prompting a user to include a minimum number of images to be used in a computer-implemented photogrammetry method.  Therefore, it would have been obvious to combine the teachings of Li_2018 and Autodesk_2019 for the benefit of the improved accuracy of model creation provided by the inclusion of a minimum number of images. Because the use of a higher number of images during the photogrammetry process produces a more accurate model, imposing a minimum number of images to be included presents an improvement over model construction methods that lack this capability.

Claim 10. The limitations of claim 10 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 17. The limitations of claim 17 are substantially the same as claim 10 and are rejected due to the same reasons outlined above for claim 10.

Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li_2018 (J. Li, J. Berglund, F. Auris, A. Hanna, J. Vallhagen and K. Åkesson, "Evaluation of Photogrammetry for Use in Industrial Production Systems," 2018 IEEE 14th International Conference on Automation Science and Engineering (CASE), 2018, pp. 414-420, doi: 10.1109/COASE.2018.8560496.) in view of Salazar-Gamarra_2016 (Salazar-Gamarra, R., Seelaus, R., da Silva, J.V.L. et al. Monoscopic photogrammetry to obtain 3D models by a mobile device: a method for making facial prostheses. J of Otolaryngol - Head & Neck Surg 45, 33 (2016). https://doi.org/10.1186/s40463-016-0145-3).

Claim 2. Li_2018 teaches “wherein determining whether the 3D model of the asset matches the digital twin record further comprises: receiving, by the one or more computer processors, a confirmation (Li_2018 Pg. 416, Right Col.: “The point cloud obtained from RealityCapture was compared to the model captured with TLS. A deviation analysis is performed to determine the accuracy of photogrammetry model, which calculates the distance between the two models.” This excerpt from Li_2018 teaches the concept of confirming whether a model created using photogrammetry matches another model, which is the main concept of this claim limitation.), and “and associating, by the one or more computer processors, the 3D model of the asset with the digital twin record.” (Li_2018 Pg. 414, Introduction: “Nowadays, companies typically laser scan their factories and try to match their digital twin to the captured point-cloud model [3]–[5] as close as possible.” This excerpt from Li_2018 teaches the concept of creating a digital twin of a system that matches a 3D point cloud model of the system. The process of confirming that two models match one another can be considered associating the two models together because it identifies characteristics that link (associate) the models to each other.).

Li_2018 does not explicitly teach “from a user”. However, Salazar-Gamarra_2016 does teach this claim limitation (Salazar-Gamarra_2016: “Following the photo capture, the operator reviewed the integrity of each picture, verifying that there were no illumination irregularities, blurry images, incomplete parts of the face of the subject or any other evident errors in the picture that would compromise data processing. After ensuring the good quality of the photo captures, the subject was released from his static position and the “check” button was pressed for uploading the pictures for processing.” This excerpt from Salazar-Gamarra_2016 teaches the concept of accepting user input during a computer-implemented photogrammetry process.).

Li_2018 and Salazar-Gamarra_2016 are analogous art because they are from the same field of endeavor in photogrammetry. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Li_2018 and Salazar-Gamarra_2016. The rationale for doing so would be that Li_2018 teaches the concept of using photogrammetry to create digital 3D models.  Salazar-Gamarra_2016 teaches the concept of accepting user input during a computer-implemented photogrammetry process. Therefore, it would have been obvious to combine the teachings of Li_2018 and Salazar-Gamarra_2016 for the benefit of the improved customizability of the photogrammetry process provided by the ability to accept user input, compared to model construction methods that lack this capability.

Claim 7. Li_2018 does not explicitly teach “wherein receiving the plurality of images of the asset from the one or more mobile devices further comprises receiving, by the one or more computer processors, a notification from a user of completion of the plurality of images.”. However, Salazar-Gamarra_2016 (Salazar-Gamarra_2016: “Following the photo capture, the operator reviewed the integrity of each picture, verifying that there were no illumination irregularities, blurry images, incomplete parts of the face of the subject or any other evident errors in the picture that would compromise data processing. After ensuring the good quality of the photo captures, the subject was released from his static position and the “check” button was pressed for uploading the pictures for processing.”).

Li_2018 and Salazar-Gamarra_2016 are analogous art because they are from the same field of endeavor in photogrammetry. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Li_2018 and Salazar-Gamarra_2016. The rationale for doing so would be that Li_2018 teaches the concept of using photogrammetry to create digital 3D models.  Salazar-Gamarra_2016 teaches the concept of accepting user input during a computer-implemented photogrammetry process. Therefore, it would have been obvious to combine the teachings of Li_2018 and Salazar-Gamarra_2016 for the benefit of the improved customizability of the photogrammetry process provided by the ability to accept user input, compared to model construction methods that lack this capability. 

Claim 9. The limitations of claim 9 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 14. The limitations of claim 14 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 16. The limitations of claim 16 are substantially the same as claim 9 and are rejected due to the same reasons outlined above for claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146